DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Preliminary Amendment filed on September 20, 2021 has been entered and made of record.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 22-42, 142, 145-149 and 183) in the reply filed on March 14, 2022 is acknowledged.  Claims 85 and 165 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25 and 183 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (U.S. Pub. No. 2021/0325308) in view of O Ruanaidh (WO 2007/121454).
As to claim 22, Kannan et al. teaches a method for generating enhanced images of biological samples (i.e., “method of generating an artificial fluorescent image of cells”, Abstract), comprising:
obtaining, using a microscope, an image of a biological sample (i.e., “imaging 320 can include generating brightfield images of the cells using a bright-field microscope”, Paragraph [0076]); and
generating, based on the image, an enhanced image of the biological sample using a machine-learning model (i.e., “receiving a brightfield image; providing the brightfield image to a trained model; receiving the artificial fluorescent image from the trained model”, Paragraph [0057]),
wherein the machine-learning model has been trained (i.e., “training a generator 408 to generate an artificial fluorescent image 412 based on an input brightfield image 404 of a cellular composition”, Paragraph [0078]) by:
obtaining a plurality of training images comprising a training image of a first type (i.e., “training data image database 124 can include raw brightfield images and corresponding three channel fluorescent stain images”, Paragraph [0064]), and a training image of a second type (i.e., “training data image database 124 can include raw brightfield images and corresponding three channel fluorescent stain images”, Paragraph [0064]);
generating a synthetic image of the second type (i.e., “the generator can include a neural network that can receive the brightfield image 404 and output a single three-channel fluorescent image”, Paragraph [0078]; and “artificial fluorescent image 412”, Paragraph [0079]);
comparing the synthetic image of the second type with the training image of the second type (i.e., “objective function value calculation 420 can include calculating an objective function value based on labels output by the discriminator 416 and/or by other metrics calculated based on the brightfield image 404, the artificial fluorescent image 412, and the ground truth fluorescent image 424”, Paragraph [0080]; Paragraph [0081];  “the L1 loss can be calculated based on the artificial fluorescent image 412 and the corresponding ground truth image”, Paragraph [0092]; and Paragraph [0094]); and
updating the machine-learning model based on the comparison (i.e., “transmitting the objective function value and/or other information from the discriminator 416 to the generator 408 and the discriminator 416 in order to update both the generator 408 and the discriminator 416”, Paragraph [0080]; and Paragraph [0119]).
However, Kannan et al. does not explicitly disclose generating, based on the training image of the first type, a plurality of wavelet coefficients using the machine-learning model; and generating the synthetic image of the second type based on the plurality of wavelet coefficients.
O Ruanaidh teaches generating, based on the training image of the first type (i.e., “brightfield image”, Paragraph [0040]), a plurality of wavelet coefficients (i.e., “at block 403, a Dual Tree Wave Complex Transform (DTWCT) is applied to the image”, Paragraph [0041]; and Paragraph [0042]), and generating the synthetic image of the second type based on the plurality of wavelet coefficients (i.e., “pseudo-fluorescent image”, Paragraph [0047]; and Paragraph [0058]).
Kannan et al. and O Ruanaidh are combinable because they are from the field of digital image processing for microscopic images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kannan et al. by incorporating the generation of a plurality of wavelet coefficients based on the training image of the first type, and generating the synthetic image of the second type based on the plurality of wavelet coefficients for training the machine learning model.
The suggestion/motivation for doing so would have been to prepare the obtained image for segmentation.
Therefore, it would have been obvious to combine O Ruanaidh with Kannan et al. to obtain the invention as specified in claim 22.

As to claim 23, Kannan et al. teaches wherein the training image of the first type is a bright-field image of a biological sample (i.e., “training data image database 124 can include raw brightfield images and corresponding three channel fluorescent stain images”, Paragraph [0064]).

As to claim 24, Kannan et al. teaches wherein the training image of the second type is a fluorescence image of the biological sample (i.e., “training data image database 124 can include raw brightfield images and corresponding three channel fluorescent stain images”, Paragraph [0064]).

As to claim 25, Kannan et al. teaches wherein the machine-learning model comprises a generator and a discriminator (i.e., “generator 408”, Paragraph [0078]; and “discriminator 416”, Paragraph [0079]).

As to claim 183, Kannan et al. teaches a method for training a machine-learning model to generate images of biological samples (i.e., “training a generator 408 to generate an artificial fluorescent image 412 based on an input brightfield image 404 of a cellular composition”, Paragraph [0078]), comprising:
obtaining a plurality of training images comprising: a training image of a first type (i.e., “training data image database 124 can include raw brightfield images and corresponding three channel fluorescent stain images”, Paragraph [0064]), and
a training image of a second type (i.e., “training data image database 124 can include raw brightfield images and corresponding three channel fluorescent stain images”, Paragraph [0064]);
generating a synthetic image of the second type (i.e., “the generator can include a neural network that can receive the brightfield image 404 and output a single three-channel fluorescent image”, Paragraph [0078]; and “artificial fluorescent image 412”, Paragraph [0079]);
comparing the synthetic image of the second type with the training image of the second type (i.e., “objective function value calculation 420 can include calculating an objective function value based on labels output by the discriminator 416 and/or by other metrics calculated based on the brightfield image 404, the artificial fluorescent image 412, and the ground truth fluorescent image 424”, Paragraph [0080]; Paragraph [0081];  “the L1 loss can be calculated based on the artificial fluorescent image 412 and the corresponding ground truth image”, Paragraph [0092]; and Paragraph [0094]); and
updating the machine-learning model based on the comparison (i.e., “transmitting the objective function value and/or other information from the discriminator 416 to the generator 408 and the discriminator 416 in order to update both the generator 408 and the discriminator 416”, Paragraph [0080]; and Paragraph [0119]).
However, Kannan et al. does not explicitly disclose generating, based on the training image of the first type, a plurality of wavelet coefficients using the machine-learning model; and generating the synthetic image of the second type based on the plurality of wavelet coefficients.
O Ruanaidh teaches generating, based on the training image of the first type (i.e., “brightfield image”, Paragraph [0040]), a plurality of wavelet coefficients (i.e., “at block 403, a Dual Tree Wave Complex Transform (DTWCT) is applied to the image”, Paragraph [0041]; and Paragraph [0042]), and generating the synthetic image of the second type based on the plurality of wavelet coefficients (i.e., “pseudo-fluorescent image”, Paragraph [0047]; and Paragraph [0058]).
Therefore, in view of O Ruanaidh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Kannan et al. by incorporating the generation of a plurality of wavelet coefficients based on the training image of the first type, and generating the synthetic image of the second type based on the plurality of wavelet coefficients for training the machine learning model, in order to prepare an obtained image from a microscope for segmentation.

Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. in view of O Ruanaidh  as applied to claim 25 above, and further in view of Lau et al. (U.S. Pub. No. 2021/0304401).  The teachings of Kannan et al. and O Ruanaidh have been discussed above.
As to claim 26, Kannan et al. teaches wherein the machine-learning model comprises a GAN model (i.e., “generator 408 can be a generative adversarial network (GAN)”, Paragraph [0078]).
However, Kannan et al. and O Ruanaidh do not explicitly disclose the GAN model comprises a conditional GAN model.
Lau et al. teaches a machine-learning model that comprises a conditional GAN model (i.e., “cGAN”, Paragraphs [0104]-[0106]).
Kannan et al., O Ruanaidh and Lau et al. are combinable because they are from the field of digital image processing for microscopic images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Kannan et al. and O Ruanaidh by incorporating the machine-learning model comprises a conditional GAN model.
The suggestion/motivation for doing so would have been to train the machine learning model with additional image information.
Therefore, it would have been obvious to combine Lau et al. with Kannan et al. and O Ruanaidh to obtain the invention as specified in claim 26.

As to claim 30, Kannan et al. teaches wherein the discriminator is a PatchGAN neural network (i.e., “discriminator 416 can be a PatchGAN discriminator”, Paragraph [0079]).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. in view of O Ruanaidh as applied to claim 23 above, and further in view of Sashida (U.S. Pub. No. 2018/0286040).  The teachings of Kannan et al. and O Ruanaidh have been discussed above.
As to claim 33, Kannan et al. and O Ruanaidh do not explicitly disclose generating, based on the training image of the first type, an image of a fourth type.
Sashida teaches generating, based on the training image of the first type, an image of a fourth type (See for example, Paragraph [0150]; and “region segmentation”, Paragraph [0156]).
Kannan et al., O Ruanaidh and Sashida are combinable because they are from the field of digital image processing for microscopic images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Kannan et al. and O Ruanaidh by incorporating the generation of an image of a fourth type based on the training image of the first type.
The suggestion/motivation for doing so would have been to perform classification information concerning cells in images.
Therefore, it would have been obvious to combine Sashida with Kannan et al. and O Ruanaidh to obtain the invention as specified in claim 33.

As to claim 34, Sashida teaches wherein the image of the fourth type comprises segmentation data (i.e., “region segmentation”, Paragraph [0156]).

Allowable Subject Matter
Claims 27-29, 31, 32, 35-42, 142 and 145-149 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664